TOS
i
a

i a
UNITED STATES DISTRICT COURT 5 | RRRICALIA PAL ED
SOUTHERN DISTRICT OF NEW YORK eee erp gpin ncn |

MASA

Plaintiff(s), CALENDAR NOTICE

f, Alu GS _ ws)

— Defendani(s).

 

i
i
t

 

’

Vv.

 

X

: ied TAKE NOTICE that the above-captioned case has been seheduled+-

d for:
___ Status conference ___Final pretrial conference
___ Telephone conference ____ Jury selection and trial
___ Pre-motion conference ____ Bench trial
___ Settlement conference ____ Suppression hearing
____ Oral argument . ____ Plea hearing
____ Bench ruling on motion WV Sentencing

on Gy - db ~ , 20 | , at 3S! YQ pu , in Courtroom 620, United States |
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from TA30/ 2 /

——

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: q/ g ,202/
Whie Plains, NY

SO QRDERED:

 

Vincent L. Briccetti
United States District Judge

 
